       Case 1:19-cv-02925-KPF Document 70 Filed 01/06/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MIRIAM FRANCO AND RAMON
CARMONA, individually and as parents
and natural guardians of K.C.,

                         Plaintiffs,            19 Civ. 2925 (KPF)
                  -v.-

NEW YORK CITY DEPARTMENT OF
EDUCATION,

                         Defendant.

SUSANNE ERDE and MICHAEL ERDE,
individually and as parents and natural
guardians of J.E.,

                         Plaintiffs,
                                                19 Civ. 2946 (KPF)
                  -v.-

NEW YORK CITY DEPARTMENT OF
EDUCATION,

                         Defendant.

SUSANNE ERDE, individually as
Parent and Natural Guardian of J.E.,
and MICHAEL ERDE, individually as
Parent and Natural Guardian of J.E.,,

                         Plaintiffs,

                  -v.-
                                                19 Civ. 8401 (KPF)
RICHARD CARRANZA, in his official
capacity as Chancellor of the New York
City Department of Education, NEW
YORK CITY DEPARTMENT OF
EDUCATION, and NEW YORK STATE
EDUCATION DEPARTMENT,

                         Defendants.
        Case 1:19-cv-02925-KPF Document 70 Filed 01/06/21 Page 2 of 3




RAMON CARMONA and MIRIAM
FRANCO as Parents and Natural
Guardians of K.C.,

                          Plaintiffs,

                   -v.-
                                                  19 Civ. 11937 (KPF)
RICHARD CARRANZA, in his official
capacity as Chancellor of New York City
Department of Education, and NEW
YORK CITY DEPARTMENT OF
EDUCATION,

                          Defendants.

NEW YORK CITY DEPARTMENT OF
EDUCATION,

                          Plaintiffs,
                                                   20 Civ. 4760 (KPF)
                   -v.-
                                                        ORDER
MIRIAM FRANCO AND RAMON
CARMONA, individually and as parents
and natural guardians of K.C.,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The parties are hereby ORDERD to appear for a telephonic conference on

January 8, 2021, at 3:30 p.m., for an oral decision on the motions pending in

these cases. At 3:30 p.m. the parties shall call (888) 363-4749 and enter

access code 5123533. Please note, the conference will not be available prior to

3:30 p.m.




                                        2
         Case 1:19-cv-02925-KPF Document 70 Filed 01/06/21 Page 3 of 3




SO ORDERED.

Dated:       January 6, 2021
             New York, New York           __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                      3
